 

Exhibit 10.30 

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
cashing check number 104 from account number 3777877238 in the amount of
$75,000.00 dated for December 12, 2011.

 

BETWEEN: Rodolfo Rohr an Individual (the “lender”), residential address, 21
Prairie Falcon, Aliso Viejo, CA 92656, SSN ###-##-####

 

AND: Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of fifty-thousand dollars, $75,000.00
together with interest of 10 year US Treasure bond rate plus 2% on the unpaid
balance. The entire principal and any accrued interest shall be fully and
immediately payable UPON DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Rodolfo Rohr   /s/ Hermano Igo Krebs      
Authorized Signature   Authorized Signature       Rodolfo Rohr   Hermano Igo
Krebs Print Name and Title   Print Name and Title

 



 

 

 



DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
transfer from account number 3777877238 in the amount of $15,000.00 dated
December 30, 2013.

 

BETWEEN: Rodolfo Rohr an Individual (the “lender”), residential address, 87
Wilson Road, Bedford, MA 01730, SSN ###-##-####

 

AND: Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of twenty one thousand five hundred dollars,
$15,000.00 together with interest of 12% on the unpaid balance. The entire
principal and any accrued interest shall be fully and immediately payable UPON
DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written below.

 

LENDER   BORROWER       /s/ Rodolfo Rohr   /s/ Deborah Campbell       Authorized
Signature   Authorized Signature       Rodolfo Rohr, CEO   Deborah Campbell,
Business Director Print Name and Title   Print Name and Title

 



 

 

 



DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
transfer from account number 3777877238 in the amount of $40,000.00 dated May
15, 2014.

 

BETWEEN: Rodolfo Rohr an Individual (the “lender”), residential address, 87
Wilson Road, Bedford, MA 01730, SSN ###-##-####

 

AND: Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of twenty one thousand five hundred dollars,
$40,000.00 together with interest of 12% on the unpaid balance. The entire
principal and any accrued interest shall be fully and immediately payable UPON
DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written below.

 

LENDER   BORROWER       /s/ Rodolfo Rohr   /s/ Deborah Campbell       Authorized
Signature   Authorized Signature       Rodolfo Rohr, CEO   Deborah Campbell,
Business Director Print Name and Title   Print Name and Title

 



 

 